In the United States Court of Federal Claims
                              FOR PUBLICATION

                            Nos. 15-1252 & 15-1268L
                            (Filed: October 24, 2022)

                                        )
JOHN ARNOLD, et al.,                    )
                                        )
             Plaintiffs,                )
                                        )
       and                              )
                                        )   Rails-to-Trails Temporary Taking:
JOE L. DAWSON, et al.,                  )   Attorney’s Fees and Expenses
                                        )   under 42 U.S.C. § 4654(c)
             Consolidated Plaintiffs,   )
                                        )
       v.                               )
                                        )
UNITED STATES,                          )
                                        )
             Defendant.                 )
                                        )


Meghan S. Largent, Lewis Rice, LLC, St. Louis, MO, for plaintiffs Conrad C. Cox
and Mary R. Cox as Trustees of the Conrad C. Cox Trust No. 1 and the Mary R. Cox
Trust No. 1; Joe L. Dawson; Lloyd E. Edgett; G&M Properties, LP; Shawn Guinn;
John W. Mathes, Jr. as Executor of the Estate of Rosemary L. Mathes, and Duane
R. McEwen and Darlene McEwen; Duane R. McEwen and Darlene McEwen; Carol
K. Ross and Kay L. Lee as Trustees of the Carol K. Ross Trust No. 1; Iris L. Smith
and Carol Campbell as Trustees of the Larry L. Smith and Iris L. Smith Revocable
Living Trust Dated 7/17/07; Lisa J. Sonsthagen as Executor of the Estate of Linda
J. Tomasch, and John E. Bremer and David G. Bremer; and Alan Woodside and
Sherry Woodside as Trustees of the Shirley Kats Revocable Trust, and Derek Kats
as Trustee of the Derek Kats Revocable Trust.

James H. Hulme, ArentFox Schiff LLP, Washington, DC, for plaintiffs Jason Dial
and Travis Dial; and M. Lee Juenemann and Angela Juenemann as Trustees of the
M. Lee Juenemann Living Trust and Angela Juenemann Living Trust.
Davené D. Walker, Senior Attorney, Natural Resources Section, Environment and
Natural Resources Division, U.S. Department of Justice, Washington, DC, for
defendant. With her on the briefs were Todd Kim, Assistant Attorney General,
Environment and Natural Resources Division, and David A. Harrington,
Assistant Chief, and Hannah O’Keefe, Trial Attorney, Natural Resources Section,
Environment and Natural Resources Division, U.S. Department of Justice,
Washington, DC.

                                   OPINION AND ORDER 1

BONILLA, Judge.

      This rails-to-trails temporary takings case involves fractions of properties
abutting a now-abandoned interstate railroad extending through parts of Nebraska
and Kansas. The compensable Fifth Amendment taking began on October 22, 2015,
when the United States Surface Transportation Board (STB) issued a Notice of
Interim Trail Use (NITU) under Section 1247(d) of the National Trails System Act,
16 U.S.C. §§ 1241–51, and presumably ended on October 16, 2016, with the NITU’s
expiration. 2 In accordance with Rule 54(b) of the Rules of the United States
Court of Federal Claims (RCFC), the parties stipulated to the entry of partial final
judgment in favor of 13 owners of 17 parcels of land totaling 51.09 acres in the
aggregate amount of $7,595.17 in just compensation, with each plaintiff recovering
between $11.54 and $2,109.45, plus interest.

      Pending before the Court is plaintiffs’ application for $794,577.50 in
attorney’s fees and $74,007.37 in litigation expenses under the Uniform Relocation
Assistance and Real Property Acquisition Policies Act (URA), 42 U.S.C. § 4654(c).
The claimed attorney’s fees and expenses exceed the bounds of any objective
measure of reasonableness. For the reasons detailed herein, plaintiffs are awarded
$100,282.47 in attorney’s fees and $27,424.06 in litigation expenses. Accordingly,
Plaintiffs’ motion is GRANTED–IN–PART and DENIED–IN–PART.



1This decision is limited to the case filed as Dawson v. United States, No. 15-1268 (Fed. Cl.). The
consolidated matter captioned Arnold v. United States, No. 15-1252 (Fed. Cl.), remains pending.

2As discussed infra, throughout this litigation, plaintiffs maintained that the taking continued until
the railway company consummated the abandonment (i.e., September 3, 2019). Because the parties
resolved this issue in stipulating the just compensation due plaintiffs before the United States
Court of Appeals for the Federal Circuit issued its decision in Memmer v. United States, 50 F.4th 136
(Fed. Cir. 2022), this Court did not address the disputed three-year gap. See id. at 146 (“We agree
with the government that the taking ended upon expiration of the NITU . . . . This is so because it
was on that date that the United States was no longer responsible for mandating the continuation
of the easement because, from that point forward, the decision rested solely in the hands of [the
railroad company].”).



                                                  2
                                       BACKGROUND 3

        The Nebraska, Kansas & Colorado Railway, LLC (NKCR) previously
operated an interstate railroad line that ran through, relevant here, Harlan County,
Nebraska, and three counties in Kansas (i.e., Norton, Decatur, and Phillips). This
litigation involved 19 landowners in the identified Nebraska and Kansas counties
claiming an interest in 25 properties adjacent to or near the now-abandoned
NKCR railroad tracks. Ultimately, as detailed below, the prevailing plaintiffs
consisted of 13 owners of 17 tracts of land located in Kansas.

       On June 12, 2015, NKCR filed a verified notice of exemption with STB,
formally announcing its proposed abandonment of the railroad segment relevant
here. STB issued an abandonment exemption and allowed NKCR until August 7,
2016, to consummate abandonment. In September 2015, Sunflower Rails-to-Trails
Conservancy, Inc. (Sunflower) formally noticed its interest in converting the NKCR
railroad segment to recreational trails. On October 22, 2015, STB issued a NITU
authorizing NKCR and Sunflower to negotiate a trail-use agreement within
180 days. At Sunflower’s request, STB extended the negotiation period by an
additional six months. NKCR and Sunflower did not reach an agreement,
and the NITU expired on October 16, 2016. 4

       On November 17, 2016, STB directed NKCR to file a notice of consummation
by December 15, 2016, if the railway company elected to abandon the rail line.
In response to a series of requests for additional time submitted by NKCR, the
consummation deadline was extended through March 1, 2020. NKCR consummated
the abandonment on September 3, 2019.

                             SUMMARY OF PROCEEDINGS

I.     Complaints Filed and Retainer Agreements Executed

      On October 27, 2015, five days after STB issued the NITU, plaintiff Joe L.
Dawson filed this action as the sole plaintiff. Thereafter, between May 6 and
October 26, 2016, three amended complaints were filed adding 18 plaintiffs,
including additional individual landowners as well as singular and joint trusts
and families. Plaintiffs’ fourth and fifth amended complaints, filed on February 1
and July 20, 2017, respectively, did not add plaintiffs, parcels of land, or counts.

3In Arnold v. United States, 137 Fed. Cl. 524 (2018), the Court recounted the facts and procedural
history of these consolidated cases in detail. To provide context for the analysis herein, a brief
recapitulation of the background and a more comprehensive summary of proceedings–particularly
those post-dating the April 10, 2018 opinion–are included.

4Sunflower’s request for an additional extension of the NITU negotiation period was denied after
NKCR noticed its objection.



                                                 3
Instead, the last two amended complaints reordered the plaintiffs and reorganized
the documentation related to the disputed land (e.g., deeds, tax records) as well
as the subject rails-to-trails conversion. In the interim, on February 14, 2017–
two weeks after filing the fourth amended complaint–the parties stipulated to
the voluntary dismissal of plaintiffs Donald G. Edgerton and Lisa A. Edgerton
(originally added in the May 6, 2016 first amended complaint). At the outset
of this litigation, the initial plaintiff estimated damages at $1 million.

        From the commencement of this action through January 2019, Mark F.
Hearne, II, and then Meghan S. Largent of the law firm Arent Fox LLP
(now ArentFox Schiff) [hereinafter “ArentFox”] served as counsel of record for
all (eventually 19) plaintiffs. 5 In early 2019, Ms. Largent moved her practice to the
law firm of Lewis Rice LLC [hereinafter “Lewis Rice”] and continued representing
11 of the 13 plaintiffs ultimately awarded just compensation. The other two
prevailing plaintiffs remained with ArentFox and, as of August 12, 2019, James H.
Hulme began serving as their counsel of record. Throughout the pendency of this
case, in addition to counsel of record, the law firms heavily staffed this matter,
including roughly three dozen timekeepers comprised of attorneys at all levels
(i.e., Partners, Members, Of Counsel, Associates) and various supporting legal
professionals (i.e., Specialist, Paralegals, Project Assistants).

      In connection with their initial representation by ArentFox, each plaintiff
agreed to a contingent-fee arrangement, whereunder the law firm agreed to incur
and advance all expenses and the plaintiffs bore no costs unless and until counsel
secured a successful judgment or award. In the retention letter, more specifically,
counsel represented:

              The Firm has agreed to represent you, and the other property
       owners that join this action, on a contingency fee basis. This means
       that if we are not successful in obtaining a judgment or award from
       the government there will be no cost to you for the Firm’s professional
       services. If we are successful, we will receive a fee that is the greater
       of either:

               (a) one-third of the “Total Award” received by all property
               owners (or forty-percent in the case of an appeal); or

               (b) the statutory attorney fee determined by the Court.




5Mr. Hearne served as counsel of record until March 22, 2017, when the Court granted
Ms. Largent’s motion for substitution of counsel pursuant to RCFC 83.1(c)(4)(A)(i)(I).



                                                 4
       The “Total Award” includes the damage award for the value of the
       property taken, all interest awarded upon this amount, and the
       award of a statutory attorney fee (less any unreimbursed expenses).

See, e.g., ECF 188-1 6 at 3 (emphasis in original). 7

II.    Resolution of Title Issues

        During a November 22, 2016 status conference, the Court directed plaintiffs
to file a “partial motion[] for summary judgment regarding title issues, including fee
or easement, intervening roads, and adjacency.” ECF 29. By February 14, 2017,
after seeking additional time to comply with the Court’s November 22, 2016 order,
the parties stipulated to plaintiffs’ land ownership with regard to all but one parcel
as well as the railroad adjacency of all but another parcel; nonetheless, the parties
disputed the nature of the railroad’s ownership interest with regard to the entirety
of the land at issue. See ECF 35 & 35-1. On March 12, 2017, plaintiffs moved for
partial summary judgment on the more global issue of liability. ECF 37 & 41.
After the government filed a cross-motion, the Court denied plaintiffs’ motion as
premature and directed plaintiffs to file a revised motion addressing solely the
title issues consistent with the Court’s November 22, 2016 order. See ECF 54 & 55.

       On July 21, 2017, in accordance with the Court’s July 7, 2017 order, plaintiffs
filed their revised motion for partial summary judgment addressing title issues,
albeit limited to a subset of plaintiffs (i.e., 13 Kansas property owners).
See ECF 65. When pressed to comply with the Court’s order to move on behalf of
all plaintiffs, the five Nebraska plaintiffs voluntarily dismissed their six takings
claims eight days after filing their fifth (and final) amended complaint. Compare
ECF 67 (motion for voluntary dismissal) with ECF 62 (fifth amended complaint).
The government filed a renewed dispositive cross-motion on August 18, 2017.
ECF 73. On November 17, 2017, the government partially withdrew its dispositive
cross-motion and stipulated that NKCR possessed only an easement for all save
one of the 18 then-remaining parcels in dispute. 8 See ECF 80 & 80-1. The
government’s concession was based on the then-recent (October 27, 2017) decision
of the Supreme Court of Kansas in Jenkins v. Chicago Pac. Corp., 306 Kan. 1305,

6Unless otherwise specified, the ECF numbers used herein refer to the docket entries in Dawson,
No. 15-1268L.

7The Court was not provided copies of or otherwise briefed on the terms of any subsequent retention
agreements signed by the plaintiffs who elected to continue with Ms. Largent’s legal representation
when she moved her practice to Lewis Rice.

8The disputed parcel is owned by Conrad C. Cox and Mary R. Cox as Trustees of the Conrad C. Cox
Trust No. 1 and the Mary R. Cox Trust No. 1 [hereinafter “disputed Cox parcel”]. The Coxes own a
second parcel that was included in the government’s concession.



                                                 5
403 P.3d 1213 (2017), clarifying the governing state law regarding railroad
easements.

       In an Opinion and Order dated April 10, 2018, consistent with the parties’
stipulations, this Court granted the remaining 13 plaintiffs’ motion for summary
judgment with regard to the title issues concerning 17 parcels, finding: plaintiffs
owned the properties at the time of the NITU issuance, the land was adjacent to
the railroad corridor, and NKCR possessed only an easement limited to railroad
purposes. See Arnold, 137 Fed. Cl. at 582–84. The Court denied both parties’
motions as to the disputed Cox parcel. See id. at 536 n.10, 560–61, 582. On
June 25, 2018, the parties stipulated to the voluntary dismissal of the claim
involving the disputed Cox parcel. See ECF 91.

        In sum, by June 25, 2018, plaintiffs voluntarily dismissed or stipulated to the
dismissal of 8 of 25 claims brought by or on behalf of 6 of 19 plaintiffs. Additionally,
title issues regarding the land underlying the remaining 17 claims asserted by
13 plaintiffs were resolved largely through stipulation.

III.   Determination of Liability

       With the title issues settled, the focus shifted to the parties’ fundamental
disagreement regarding the liability analysis applicable where, as here, no trail-use
agreement is reached before the NITU expires. As documented in a July 6, 2018
joint status report, plaintiffs argued that the issuance of the NITU gave rise to a
per se taking; the government, in contrast, maintained that absent an executed
trail-use agreement, the expired NITU was subject to the multi-factor temporary
takings analysis under Arkansas Game & Fish Comm’n v. United States, 568 U.S.
23, 38–40 (2012). See ECF 93. The parties further disputed the need for and proper
scope of discovery. See ECF 97, 99. The government alternatively proposed to stay
proceedings pending rulings by the Federal Circuit in two cases addressing the
disputed liability analysis. 9 See, e.g., ECF 103 at 4. Plaintiffs opposed the stay
and requested that the case proceed to a liability determination.




9 See Caquelin v. United States, 697 F. App’x. 1016, 1019–20 (Fed. Cir. 2017) (Caquelin I)
(remanding case for further consideration of proper takings framework applicable to cases where
NITU expired without trail-use agreement), on remand, 140 Fed. Cl. 564 (2018), aff’d, 959 F.3d 1360
(Fed. Cir. 2020) (Caquelin II); Memmer, 50 F.4th at 136 (remanding case for recalculation of
damages based upon conclusion that expiration of NITU without trail-use agreement served
as takings end date).



                                                 6
       In May 2019, plaintiffs sought third-party discovery from OmniTRAX Inc. 10
After the Court limited discovery to state law abandonment issues, plaintiffs
withdrew the third-party subpoena. See ECF 108, 109, 112. Following the parties’
stipulated removal of the railroad tracks and ties from the subject railroad segment,
on July 2, 2019, plaintiffs proposed to file a motion for partial summary judgment
addressing state law abandonment, noting the government’s objection as to the
necessity of the proposed briefing. ECF 112 at 1–2. Plaintiffs filed their opening
brief on July 25, 2019. ECF 114, 119. 11 In sum, the parties disputed whether
NKCR–which had not yet consummated its abandonment of the railroad under the
federal regulatory process–effectively abandoned its easement under Kansas state
law; and, if so, the import of actions by a private party (i.e., NKCR) to a takings
claim filed against the federal government. See ECF 114, 122. On September 3,
2019, prior to plaintiffs’ filing of their reply brief, NKCR consummated its
abandonment. The parties then disputed whether the claimed Fifth Amendment
taking ceased on October 16, 2016, when the NITU expired, or continued for an
additional three years until NKCR consummated its abandonment on September 3,
2019.

       Following the issuance of the Federal Circuit’s May 29, 2020 decision in
Caquelin II, the parties agreed to engage in settlement discussions and requested
a stay of proceedings. See ECF 156. The Court ultimately dismissed plaintiffs’
motion for partial summary judgment on the issue of liability as moot. ECF 202.

IV.    Just Compensation Settlement

       On December 17, 2020, the parties reported to the Court that they reached
a tentative settlement on the just compensation due the remaining landowners
but needed additional time to negotiate plaintiffs’ claims for attorney’s fees and
expenses under 42 U.S.C. § 4654(c). After reaching an impasse in their efforts to
settle plaintiffs’ claims for attorney’s fees and expenses, discussed infra, the parties
stipulated to the entry of partial final judgment under RCFC 54(b) in favor of
13 plaintiffs; specifically, the owners of 17 parcels of land totaling 51.09 acres

10According to its motion to quash or modify the subpoena and for a protective order: “OmniTRAX,
Inc. is a transportation management company that manages and provides corporate services to
numerous shoreline railroads, including NKCR, and other transportation entities, pursuant to
independent management arrangements with each transportation entity. OmniTRAX, Inc. has
no ownership interest in any of the entities it manages.” ECF 109 at 2 n.1.

11 The motion was filed on behalf of all remaining plaintiffs by Ms. Largent who, by that point,
had moved from ArentFox to Lewis Rice. Compare ECF 114 (motion for partial summary judgment
filed on July 25, 2019) with ECF 105 (Largent notice of address change). On August 16, 2019,
four days after Mr. Hulme (ArentFox) became counsel of record for 2 of the 13 remaining plaintiffs
(i.e., Jason Dial and Travis Dial, M. Lee Juenemann and Angela Juenemann as Trustees of the
M. Lee Juenemann Living Trust and Angela Juenemann Living Trust), the Dials and Juenemanns
noticed their intent to join the pending motion. See ECF 115–16, 119.



                                                 7
would split the aggregate sum of $7,595.17 in just compensation, with claimants
recovering between $11.54 and $2,109.45, plus a nominal amount of interest. 12
On May 25, 2022, the Court entered partial judgment consistent with the parties’
settlement. 13

V.        Attorney’s Fees and Expenses

       On April 2, 2021, the parties reported to the Court that they reached a
tentative comprehensive settlement, inclusive of attorney’s fees and expenses. 14
ECF 167. Four months later, on August 2, 2021, the government reported that the
settlement was not approved by the authorized representative of the United States
Attorney General. See ECF 175. Consequently, as noted above, on May 25, 2022,
by stipulation, partial final judgment was entered for plaintiffs in an aggregate
amount of $7,595.17 in just compensation, plus interest.

       Pending before the Court is plaintiffs’ request for a total of $794,577.50
in attorney’s fees and $74,007.37 in litigation expenses. According to plaintiffs’
counsel’s joint application, between October 2015 and January 2019 (i.e., when
Ms. Largent moved from ArentFox to Lewis Rice), plaintiffs purportedly incurred
$532,485 in attorney’s fees and $73,710.51 in litigation expenses. The two plaintiffs
who continued to be represented by ArentFox (eventually by Mr. Hulme) thereafter
purportedly incurred $93,431.50 in attorney’s fees through April 2022. 15 The
eleven plaintiffs who elected to continue with Ms. Largent’s legal representation
following her move to Lewis Rice purportedly incurred $168,661 in attorney’s fees
and $296.86 in expenses between January 2019 and April 2022.

       The government challenges the reasonableness of plaintiffs’ request for
attorney’s fees and expenses on several grounds. First, the government contends
that the URA limits recovery to attorney’s fees and expenses “actually incurred”
by plaintiffs which, based on the initial ArentFox retainer agreement executed by
the plaintiffs, is one-third of the $7,595.17, plus interest, in total damages awarded.
Alternatively, the government argues that plaintiffs’ claimed hourly billing rates
far exceed applicable local-market rates; and, further, that plaintiffs improperly


12The parties agreed to the accrual of interest at a rate of $0.55 per day, from May 13, 2022,
through the date of payment.

13An amended judgment was necessitated by plaintiffs’ post-judgment discovery that certain
plaintiffs were now deceased, and that the identities of certain trustees and executors changed.

14The parties simultaneously engaged in settlement discussions involving three other then-
consolidated cases, including David H. Field Trust No. 1 v. United States, No. 19-1202 (Fed. Cl.),
which involved the same plaintiffs’ counsel and was subsequently settled and dismissed.

15   ArentFox did not submit litigation expenses for this period.



                                                     8
seek payment for hours attributed to client solicitation, unsuccessful efforts,
duplicative and excessive work, and administrative or clerical tasks. Finally, the
government avers plaintiffs’ minimal success in this case warrants an additional
reduction to plaintiffs’ attorney’s fee demand. At bottom, the government contends
that attorney’s fees should be capped at $2,531.72 (i.e., one-third of the $7,595.17
in damages awarded to plaintiffs as specified in the client retention agreements).
The government’s alternative calculation–using the lodestar method–posits that the
maximum attorney’s fees award should be $24,632.81 16: based on the government’s
assessment of the applicable (local) billing rates multiplied by the reasonable hours
expended, further reduced by 75% due to plaintiffs’ minimal degree of success
(i.e., $1 million claimed v. $7,595.17 awarded). Turning to the requested expenses,
the government contends that recoverable expenses should be limited to $35,694.21
for ArentFox and $240.80 for Lewis Rice.

                                        DISCUSSION

I.     Fee-Shifting Statute

       “Congress has determined that in certain cases the prevailing parties may
recover their attorney fees from the opposing side.” Haggart v. Woodley, 809 F.3d
1336, 1354–55 (Fed. Cir. 2016) (citing 42 U.S.C. § 4654(c)). In enacting the URA,
Congress established a uniform policy for the fair and equitable treatment of
displaced landowners and persons whose property is permanently or temporarily
taken for federal use or designated federal programs or projects. The URA is
distinctively tied to the Fifth Amendment principle of just compensation and is
designed to make plaintiffs whole. To that end, the URA’s fee-shifting provision
provides that plaintiffs are entitled to an award of reasonable attorney’s fees and
expenses for services rendered in vindicating their takings or condemnation claims:

       The court rendering a judgment for the plaintiff in a proceeding
       brought under section 1346(a)(2) or 1491 of Title 28, awarding
       compensation for the taking of property by a Federal agency, or the
       Attorney General effecting a settlement of any such proceeding,
       shall determine and award or allow to such plaintiff, as a party of such
       judgment or settlement, such sum as will in the opinion of the court or
       the Attorney General reimburse such plaintiff for his reasonable costs,
       disbursements, and expenses, including reasonable attorney . . . fees,
       actually incurred because of such proceeding.

42 U.S.C. § 4654(c).


16Using the government’s proffered calculation, the $24,632.81 attorney fee award would be divided
between the two law firms as follows: $18,770.81 payable to ArentFox and $5,862 to Lewis Rice.



                                                9
       The URA’s fee-shifting provision ensures that plaintiffs with small takings
claims can attract and retain the assistance of competent counsel. See Bywaters v.
United States, 684 F.3d 1295, 1295 (Fed. Cir. 2012). As noted by the Federal
Circuit: “litigation of these types of disputes serves a greater purpose (vindicating
constitutionally protected property rights).” Id. at 1296. In determining awards of
attorney’s fees and recoverable expenses under federal fee-shifting statutes like the
URA, trial courts have considerable discretion but “must ‘provide a concise but clear
explanation of its reasons for the fee award.’” Biery v. United States, 818 F.3d 704,
710 (Fed. Cir. 2016) (quoting Hensley v. Eckerhart, 461 U.S. 424, 437 (1983)).

       Fee-shifting statutes like the URA, however, “were not designed as a form of
economic relief to improve the financial lot of attorneys, nor were they intended to
replicate exactly the fee an attorney could earn through a private fee arrangement
with his client.” Pennsylvania v. Del. Valley Citizens’ Council for Clean Air,
478 U.S. 546, 565 (1986) (Delaware Valley I), as supplemented, 483 U.S. 711 (1987);
accord Biery, 818 F.3d at 710 (“Ultimately, a fee award must ‘be adequate to
attract competent counsel,’ but must not ‘produce windfalls to attorneys.’”)
(quoting Hensley, 461 U.S. at 444). Indeed, jurisprudence surrounding the award
of reasonable attorney’s fees and expenses pursuant to the URA and other
fee-shifting statutes prevents windfalls and avoids situations where counsel are
overcompensated through excessive or unreasonable fee requests. See, e.g., Davis
Cnty. Solid Waste Mgmt. & Energy Recovery Special Serv. Dist. v. U.S. Env’t Prot.
Agency, 169 F.3d 755, 758 (D.C. Cir. 1999) (Davis County) (recognizing exception
to forum-rate rule to “prevent the occasional erratic result where the successful
[plaintiff] is vastly overcompensated given the amount he contracted to pay for
legal services”), cited with approval in Avera v. Sec’y of Health & Hum. Servs.,
515 F.3d 1343, 1349 (Fed. Cir. 2008) (adopting Davis County exception).

II.   Contingent-Fee Arrangement

       The government argues that the attorney’s fees “actually incurred” as
prescribed under the URA are limited to what plaintiffs actually committed to pay
their counsel. Here, according to the government, the amount is therefore capped
at the calculation specified in the ArentFox contingency-based retention agreement:
one-third of the $7,595.17 in just compensation awarded to plaintiffs, or $2,531.72.
The Court disagrees.

       As an initial matter, as quoted supra, the cited retention agreement expressly
entitles ArentFox to “the greater of either” one-third of the total damages award
recovered by all plaintiffs (including interest and statutory attorney’s fees) “or”
“the statutory attorney fee determined by the Court.” See ECF 188-1 at 3
(emphasis added). In seeking to limit attorney’s fees to a percentage of the just
compensation award in this case, the government’s calculation ignores the plain
language of the contingent-fee agreement; specifically, the inclusion of interest



                                         10
and attorney’s fee award in the “Total Award” and, more importantly, the
disjunctive clause which expressly provides for the alternative recovery of attorney’s
fees under the URA. Thus, per its express terms, plaintiffs’ retention agreement
does not cap or otherwise limit attorney’s fees to a percentage of recovery. See, e.g.,
Bywaters, 670 F.3d at 1231–32 (contingent-fee agreement providing for “the greater
of either” regular billing rates for hours expended “or” one-third of the damages
award “did not cap attorneys’ fees as a percentage of the recovery”).

       The Federal Circuit has not squarely addressed whether a contingent-fee
arrangement imposes a cap on the recovery of attorney’s fees under the URA.
See Bywaters, 670 F.3d at 1232 n.7 (“We need not decide in this case whether a
contingent-fee agreement providing for fees based on a percentage of the [plaintiffs’]
recovery would impose a limit on recovery of attorneys’ fees under the URA,
which . . . requires that the attorneys’ fees be ‘actually incurred.’”). Nevertheless,
the law is clear that where the contingent-fee arrangement does not cap attorney’s
fees at a percentage of the damages award, it cannot be used as the sole (or even
primary) factor to limit the recovery of attorney’s fees. Id. at 1232. Instead, the
financial arrangement between an attorney and their client “may be considered in
calculating the lodestar figure.” Id. The same applies in non-URA cases. See, e.g.,
Blanchard v. Bergeron, 489 U.S. 87, 93 (1989) (while a contingent-fee agreement
can assist a court in determining the reasonableness of attorney’s fees requested
under the Civil Rights Act fee-shifting statute, 42 U.S.C. § 1988(b), the
arrangement does not impose an “automatic ceiling” on the court’s award of
reasonable attorney’s fees).

       Finally, over twenty years ago this Court rejected a statutory interpretation
of “actually incurred” similar to the interpretation advanced by the government
here. See Preseault v. United States, 52 Fed. Cl. 667, 673–77 (2002). As explained
in Preseault, under Federal Circuit precedent, “[attorney’s] fees are ‘“incurred”
within the meaning of a fee shifting statute when there is ‘an express or implied
agreement that the fee award will be paid over to the legal representative.’” Id. at
673 (quoting Phillips v. Gen. Servs. Admin., 924 F.2d 1577, 1582–83 & n.4 (Fed. Cir.
1991); Raney v. Fed. Bureau of Prisons, 222 F.3d 927, 933 n.4 (Fed. Cir. 2000)
(en banc)). The modification of “incurred” by the term “actually” does not limit
recovery under the URA fee-shifting provision to attorney’s fees actually billed to,
paid by, or owed by the plaintiffs. See id. at 675. Instead, the phrase “actually
incurred” in the URA context, properly interpreted, allows for the recovery of
reasonable attorney’s fees–commonly calculated using the lodestar method–for
reasonable hours expended at reasonable rates in vindicating the plaintiffs’
constitutional rights. See id. at 675–77.




                                          11
III.   Lodestar Calculation

       “Under a fee-shifting statute, the court calculates awards for attorney fees
using the ‘lodestar method’ which is ‘the product of reasonable hours times a
reasonable rate.’” Haggart, 809 F.3d at 1355 (quoting City of Burlington v. Dague,
505 U.S. 557, 559–60 (1992) (quoting Delaware Valley I, 478 U.S. at 565));
accord Bywaters, 670 F.3d at 1228–29 (“In determining the amount of reasonable
attorneys’ fees under federal fee-shifting statutes, the Supreme Court has
consistently upheld the lodestar calculation as the ‘guiding light of [its] fee-shifting
jurisprudence.’”) (quoting Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 551 (2010)).
Plaintiffs bear the burden of documenting the hours expended on the litigation
with the requisite specificity to enable meaningful review and demonstrating the
reasonableness of those hours as well as the claimed hourly rates. See Hensley,
461 U.S. at 437. “A fee award that is determined through the use of a lodestar
calculation carries a ‘strong presumption’ that it represents a ‘reasonable’ attorney
fee.” Biery, 818 F.3d at 710 (quoting Bywaters, 670 at 1229).

       A.    Hourly Rates

       Courts generally employ forum rates to calculate attorney’s fee awards under
fee-shifting statutes. Avera, 515 F.3d at 1348 (citing cases). More specifically,
courts look to the “prevailing market rate” of the forum court in assessing the
reasonableness of the hourly rates claimed by counsel for the prevailing party. Id.
“‘[T]he prevailing market rate’ [is] defined as the rate ‘prevailing in the community
for similar services by lawyers of reasonably comparable skill, experience, and
reputation.’” Id. (quoting Blum v. Stenson, 465 U.S. 886, 896 n.11 (1984)). The
United States Court of Federal Claims–which exercises exclusive jurisdiction over
this Fifth Amendment takings action under 28 U.S.C. § 1346(a)(2)–is located in
Washington, DC. However, that this Court sits in Washington, DC and has
nationwide jurisdiction does not dictate that Washington, DC or national rates
apply in every case.

      An exception to the forum court prevailing market rate lies where, as here,
“the bulk of the work is done outside of the District of Columbia in a legal market
where the prevailing attorneys’ rates are substantially lower.” See Avera, 515 F.3d
at 1349 (adopting Davis County exception in Vaccine Act case litigated in the
Court of Federal Claims where legal services were performed entirely in Cheyenne,
Wyoming, and the prevailing market rates in Cheyenne were significantly lower
than the requested Washington, DC rates). Plaintiffs’ counsel performed the vast
majority of their work in St. Louis, Missouri–a legal market where the prevailing
hourly rates are significantly lower than those in Washington, DC. Accordingly,
the Court employs the Davis County exception in this case.




                                          12
               1.      Bulk of the Work: Performed in St. Louis, Missouri

       Plaintiffs do not contend or proffer any evidence that most of the legal work
in this case was performed in Washington, DC. On the contrary, according to
plaintiffs: “Prior to January 2019, Megan Largent was the primary attorney
timekeeper on this matter, and a large percentage of the fees related to work that
was performed by Ms. Largent in successfully litigating these claims.” ECF 196
at 21. During this time, Ms. Largent was employed by ArentFox and worked in
the firm’s St. Louis office until around the time that office closed in early 2019.
See ECF 196-7 at ¶ 2; ECF 196-4 at ¶ 3. In January 2019, Ms. Largent moved
her practice to the Missouri-based law firm Lewis Rice. 17 ECF 196-7 at ¶ 2.
After January 2019, while at Lewis Rice, Ms. Largent continued to serve as the
primary attorney handling this case, representing 11 of the 13 remaining plaintiffs.
See ECF 196 at 25–26 (proffering Ms. Largent is responsible for 219.1 hours out of
340.5 hours claimed by Lewis Rice–more than ten-fold the hours claimed by any of
the other 11 Lewis Rice timekeepers); ECF 196-7 at ¶ 2 (“While at Arent Fox [sic],
I served as counsel-of-record for all thirteen (13) Plaintiffs from March 14, 2017
until January 2019. Upon moving my practice to Lewis Rice LLC in January 2019,
I continued to represent eleven (11) of the thirteen (13) Plaintiffs in this matter as
counsel-of-record.”) (internal citations omitted). Mr. Hearne, the second most
prolific timekeeper in this entire case, served as counsel-of-record for all plaintiffs
prior to March 14, 2017, during his time at ArentFox. When filing this case,
Mr. Hearne provided the Court with ArentFox’s St. Louis office as his business
address. 18

        After January 2019, only 2 of 13 plaintiffs remained with ArentFox, and the
matter was referred to the firm’s Washington, DC office due to the closure of its
St. Louis Office. Compared with the 340.5 hours claimed by Lewis Rice, ArentFox
claimed only 142.6 hours for this matter after January 2019. Compare ECF 196-5
(Lewis Rice billing spreadsheet) with ECF 196-2 (ArentFox billing spreadsheet).
Both data points are dwarfed by the 1,351.3 hours claimed by ArentFox (St. Louis
office) between October 2015 and December 2018. See ECF 196-1 (ArentFox billing
spreadsheet). In sum, out of the 1,834.4 hours claimed in this case, 142.6 hours
were purportedly attributable to services performed in ArentFox’s Washington, DC
office following the closure of its St. Louis office. Moreover, throughout the
seven-year pendency of this case, all court proceedings were conducted
telephonically, obviating the need for counsel to travel to Washington, DC to attend

17Lewis Rice’s website highlights that the firm was founded in St. Louis and lists the firm’s primary
offices in St. Louis and Kansas City, Missouri. See https://www.lewisrice.com/offices/ (last visited
Oct. 24, 2022).

18Around 2018, Mr. Hearne moved his practice to another St. Louis-based law firm, which shares
the same St. Louis business address Mr. Hearne listed in the records of this case during his time at
ArentFox. See https://truenorthlawgroup.com/meet-our-firm/ (last visited Oct. 24, 2022).



                                                 13
any case-related proceedings. Accordingly, the Court concludes that the bulk of
the work in this case was performed in St. Louis for purposes of applying the
Davis County exception.

               2.      Legal Market Prevailing Rates: St. Louis v. Washington, DC

       Plaintiffs request reimbursement of the hourly rates established by ArentFox
and Lewis Rice for their respective attorneys and professionals, describing them as
“the usual and customary rates billed by each timekeeper during the relevant time
period rather than rates for this particular case.” ECF 196 at 23, 27; accord
ECF 196-4 at ¶ 4; ECF 196-8 at ¶¶ 3–5. For the period commencing January 2019,
plaintiffs claim the following hourly rates for Lewis Rice:




See ECF 196 at 27. 19 As for ArentFox, plaintiffs assert the following hourly rates
applied throughout the pendency of this action:




19Footnote “9” denoted in the chart explains that the claimed Lewis Rice hourly rates are based on
the firm’s fiscal year (i.e., February 1 to January 31).



                                                14
See ECF 196 at 23.

      In support of their claimed rates, plaintiffs submitted culled billing
spreadsheets for ArentFox and Lewis Rice timekeepers as well as declarations from
counsel of record (Ms. Largent and Mr. Hulme) and the Chairman of Lewis Rice
(Richard B. Walsh, Jr.). See ECF 196-1 to 196-8. According to Mr. Hulme:




                                       15
          ArentFox [] establishes hourly rates for all of the attorneys in the
          firm, including partners, associates, of counsel attorneys, as well as
          paralegals. These hourly rates are established and reviewed annually.
          Firm management establishes these hourly rates based upon
          significant analysis and research of the legal marketplace. . . . The
          hourly rates are rates which are competitive hourly rates justified
          by the rates private clients pay for comparable legal representation
          in the prevailing legal marketplace.

ECF 196-4 at ¶ 4.

       Similarly, Ms. Largent states: “All of the time entries contained in [Lewis
Rice’s billing spreadsheet] are reasonable and consistent with the prevailing
market rates charged in the St. Louis legal market for such services.” ECF 196-7
at ¶ 8. Mr. Walsh, in turn, represents:

          [E]ach year [Lewis Rice] review[s] data on the hourly rates charged by
          other law firms in the St. Louis region and adjust[s] Lewis Rice’s rates
          to be consistent with local standards.

                  ...

                 . . . Based on my knowledge of the market and annual review
          of similar local firms’ rates, each of the rates above is reasonable and
          consistent with the St. Louis market standard rates for other legal
          professionals with comparable skill and experience.

ECF 196-8 at ¶¶ 3, 6. In support of these self-serving statements, plaintiffs cite
the United States Attorney’s Office Matrix (2015–2021), 20 the Laffey Matrix
(June 1, 1994–May 31, 2023), 21 and the Fitzpatrick Matrix (2013–2021)22–each of
which is based on rates for either the greater Washington, DC metropolitan area or
the District of Columbia. Nevertheless, even these data largely reflect hourly rates
lower than those claimed by ArentFox and Lewis Rice.

       Regarding ArentFox’s proffered rates, regardless of whether the firm’s
advertised (national) rates are consistent with or excessive relative to other firms’
rates in the Washington, DC market, plaintiffs must demonstrate that their
requested rates are reasonable–i.e., “‘prevailing in the [relevant] community


20   See www.justice.gov/file/1461316/download (last visited Oct. 24, 2022).

21   See http://www.laffeymatrix.com/see.html (last visited Oct. 24, 2022).

22   See https://www.justice.gov/usao-dc/page/file/1189846/download (last visited Oct. 24, 2022).



                                                    16
for similar services by lawyers of reasonably comparable skill, experience, and
reputation.’” See Avera, 515 F.3d at 1348 (quoting Blum, 465 U.S. at 896). For the
reasons set forth in the preceding section, moreover, the proper comparison thus
lies not with other law firms in Washington, DC (or nationally), but with the hourly
rates applicable to law firms in the St. Louis area for the same or similar services.
Plaintiffs have not provided the Court the necessary information or data enabling
the apt comparison or analysis, and the requested ArentFox rates lack reliable
support. The claimed Lewis Rice rates are similarly unsubstantiated. Although
Lewis Rice is based in St. Louis, Ms. Largent’s and Mr. Walsh’s unsupported and
conclusory representations regarding the reasonableness of their firm’s hourly
rates, quoted supra, are insufficient for the Court to summarily adopt the proposed
rates as reasonable for comparable legal services in the St. Louis market.

      Notably, when asked, plaintiffs declined to provide the government with
information or underlying data supporting counsel’s representations regarding the
requested hourly rates and, thereafter, opposed (and litigated) the government’s
request for discovery on this issue. Although the Court denied the government’s
motion to compel discovery, see ECF 200, the burden of demonstrating the
reasonableness of the claimed rates rests on the plaintiffs at all times. See Biery,
818 F.3d at 715 (“It was [plaintiffs’] counsel’s burden to provide evidence tending to
show an appropriate rate in the St. Louis area. . . . When a party has a burden of
production, it must submit evidence in order to meet the burden.”) (internal citation
omitted).

       The government counters that the Court should adopt the “market rates for
real estate litigation work by St. Louis practitioners” in any lodestar calculation in
this case, and proposes the following “market-based” rates:




ECF 204 at 27. In support of the proposed rates, the government relies upon the
declaration of Laura A. Malowane, Ph.D., a noted economist and an attorney who
represents that she has “extensive experience in analyzing and testifying on issues
relating to the awarding of attorney[’s] fees . . . .” ECF 204-1 at ¶ 2. The
government contends that the above rates ascertained by Dr. Malowane represent
the hourly rates “actually paid to St. Louis practitioners in cases, like this one,
that involve real estate litigation.” ECF 204 at 26 (emphasis in original). The


                                          17
government further cites Dr. Malowane’s proffered opinion that the “rack rate”
plaintiffs seek in this case “far exceeds the market rate (i.e., the amount actually
paid by clients) for real estate litigation work by St. Louis attorneys.” Id. at 27.

       The Court places limited weight on the government’s proffered expert
analysis and opinion. In her declaration, Dr. Malowane notes she is relying on a
single national survey–i.e., Real Rate Report (2016, 2018, 2020, and 2021 editions)–
that offers analyses on law firm rack rates as compared to actual collected rates,
staffing, and billing practice in major markets including, relevant here, St. Louis.
See ECF 204-1 at ¶¶ 22–23. Although relevant, the singular resource, without
pressure tests against other available data sources, is not determinative.

       Furthermore, the Court notes that plaintiffs’ counsel (ArentFox) previously
retained Dr. Malowane to support their application for attorney’s fees requesting
“‘national’ hourly rates based on a ‘national’ market” in other rails-to-trails cases for
legal services provided, like here, primarily in St. Louis. See Biery v. United States,
Nos. 07-693 & 07-675, 2014 WL 12540517 at *8 (Fed. Cl. Jan 24, 2014); Biery v.
United States, Nos. 07-693 & 07-675, 2012 WL 5914260 at *4 (Fed. Cl. Nov. 27,
2012) (citing Dr. Malowane’s declaration opining that ArentFox should recover the
firm’s national hourly rates and that the requested rates are reasonable and
comparable to other firms’ national rates); see also Whispell Foreign Cars, Inc. v.
United States, 139 Fed. Cl. 386, 390 (2018) (noting ArentFox’s reliance upon
Dr. Malowane’s opinion). Accordingly, the Court assesses Dr. Malowane’s proffered
expert opinion with a heightened degree of skepticism.

       Finally, as discussed infra, the government’s proposed rates are at odds
with attorney’s fees recently awarded by various district courts in Missouri. The
government’s proposal is also discordant with St. Louis rates published in the
most recent editions of Missouri Lawyers Media, which this Court previously found
reliable in assessing reasonable St. Louis rates in rails-to-trails cases. See, e.g.,
Whispell Foreign Cars, 139 Fed. Cl. at 400 (“The court concludes that the average
St. Louis hourly rates for attorneys, as presented in the Missouri Lawyers Weekly
surveys, provide a reasonably reliable basis for establishing appropriate rates in
this case.”); Bratcher v. United States, 136 Fed. Cl. 786, 800 (2018) (considering
attorney rate ranges and average rates listed in Missouri Lawyers Weekly survey,
finding them consistent with Missouri federal district court attorney’s fee awards).

       In evaluating the parties’ contrasting proposals, the Court finds that recent
attorney’s fee awards in Missouri district courts provide relevant and helpful
comparison. See Biery, 818 F.3d at 715 (Court of Federal Claims did not abuse its
discretion in turning to attorney’s fees awarded in the Eastern District of Missouri
to determine appropriate hourly rates in St. Louis). In a recent § 1983 civil rights
case brought in the Eastern District of Missouri (i.e., alleged unlawful arrest and
excessive force), the court awarded attorney’s fees at rates of: $500–$595 an hour



                                           18
for experienced civil rights lawyers who handled the summary judgment motion,
the appeal to the United States Court of Appeals for the Eighth Circuit, and the
subsequent jury trial; $250–$450 an hour for junior attorneys who worked on the
case; and $250 an hour for paralegals assigned to the matter. See Gerling v. Waite,
No. 17-2702, 2022 WL 558083 at *2 (E.D. Mo. Feb. 24, 2022) (citing cases where
reasonable attorney’s fee awards were based on hourly rates ranging from $350–
$575 for experienced and senior litigators and rates of up to $375 an hour were
appropriate for more junior associates).

       Similarly, in a § 1983 class action filed and eventually settled in the Western
District of Missouri (i.e., allegations involving administration of psychotropic drugs
to children in foster care), the court awarded attorney’s fees at the hourly rates of
$400–$500 for the most senior litigators; $200–$350 for junior associates, and
$150 for paralegals. See M.B. v. Tidball, No. 17-4102, 2020 WL 1666159 at *10–14
(W.D. Mo. April 3, 2020). In adopting the $500 hourly rate for the most senior
attorneys, the court noted that the attorneys had more than 30 years of experience,
including experience serving as counsel in numerous class actions alleging
constitutional and federal statutory violations, and further cited the uniquely
technical and complex nature of the case. Id. at *10.

       Gerling and Tidball are representative of the hourly rates adopted by
federal courts in Missouri in determining attorney’s fees awards, particularly
in complex cases. See, e.g., S.C. v. Riverview Gardens Sch. Dist., No. 18-4162,
2020 WL 5262267, at *9 (W.D. Mo. Sept. 3, 2020) (awarding law firm partner
with 25 years of civil litigation experience an hourly rate of $475, rather than $700
requested, and more junior associates an hourly rate of $200–$300 in § 1988 action
involving alleged denial of education to homeless children that ultimately settled);
Dinosaur Merch. Bank Ltd. v. Bancservices Int’l LLC, No. 19-84, 2020 WL 3489344,
at *6 (E.D. Mo. June 26, 2020) (reducing New York market rates proffered by
counsel from $475–$800 to $380–$645 per hour in a “basic breach of contract”
action). The Court finds this body of caselaw on point and persuasive.

       Consistent with relevant caselaw, the Court also considers the St. Louis
billing rates published in Missouri Lawyers Media (Aug. 2019 & Nov. 2021).
E.g., Ascentium Cap. LLC v. Littell, No. 20-4215, 2022 WL 1087424, at *2 (W.D. Mo.
Apr. 11, 2022); Sheppard v. U.S. Dept. of Justice, No. 17-1037, 2022 WL 245480,
at *2 (W.D. Mo. Jan. 25, 2022); Hardy v. United States, 157 Fed. Cl. 464, 472–73
(2021). These surveys provide hourly rate data for attorneys and law firm
professional staff throughout the state of Missouri, including St. Louis and
Kansas City. 23 According to the August 2019 survey, the median hourly rates

23 The “Methodology” section of the surveys explains that Missouri Lawyers Media gathers hourly

rates from attorney’s fees applications filed with courts in Missouri within the past year; rate
information generally comes from bankruptcy cases, class-action lawsuits, and cases where the




                                                19
for attorneys based in St. Louis was $390 for partners and $298 for associates.
See Billing Rates 2019, MO. LAW. MEDIA, Aug. 2021, at BR2. The median hourly
rate across the state of Missouri was $370 per hour. Id. The 2019 survey also
provides that the median hourly rate for support staff was $175. Id. The November
2021 survey provides that the median hourly rate for attorneys based in St. Louis
increased to $450 for partners and decreased to $250 for associates. See Billing
Rates 2021, MO. LAW. MEDIA, Nov. 2021, at BR2. The median hourly rate in all
of Missouri decreased to $330 per hour. Id.

       The hourly rates adopted by district courts in Missouri in calculating
attorney’s fee awards, and the billing rates published by Missouri Lawyers Weekly,
are consistent with the St. Louis hourly rates recently assessed by this Court in
similar rails-to-rails cases litigated by many of the same counsel in this case. See,
e.g., Bratcher, 136 Fed. Cl. at 800–01; Whispell Foreign Cars, 139 Fed. Cl. at 400–
01. For the reasons stated above, and in view of the nature of the issues litigated in
this case as detailed in this opinion, this Court concludes that the reasonable rates
for the services of counsel and other professionals in this case are as follows:

         Timekeeper                         Requested Rate                     Adjusted Rate
                                                Partner
     Albin-Riley, Debra                     $670–$795/hour                        $500/hour
     Hearne II, Mark F.                     $555–$645/hour                        $500/hour
      Hulme, James H.                       $835–$955/hour                        $500/hour
     Largent, Meghan S.                     $415–$660/hour                        $450/hour
     Brinton, Lindsay S.                    $395–$660/hour                        $450/hour
      Hart, Kirsten A.                         $480/hour                          $400/hour
                                              Of Counsel
      Pafford, Abram J.                     $600–$670/hour                        $350/hour
                                              Associate
     Davis, Stephen S.                      $395–$480/hour                        $300/hour
    Armstrong, Michael                      $395–$495/hour                        $300/hour
    LaMontagne, Laurel                      $380–$485/hour                        $275/hour
    Pankow, Morgan R.                       $395–$515/hour                        $275/hour
      White, Sarah L.                          $250/hour                          $250/hour
     Jefferson, Evan P.                        $225/hour                          $225/hour
  McWherter, Katherine G.                      $215/hour                          $215/hour

prevailing party was able to request reimbursement of attorney’s fees and expenses under a
fee-shifting statute. Billing Rates 2019, MO. LAW. MEDIA, Aug. 2021, at BR2; Billing Rates 2021,
MO. LAW. MEDIA, Nov. 2021, at BR2. “Where possible, [Missouri Lawyers Media] use[s] the
attorney’s standard or customary rates, rather than the rate the court applied, or discounted rates
offered to a particular client.” See Scott Lauck, Billing Rates 2021: Fee awards few and far between
during pandemic, MO. LAW. MEDIA, 2021 WLNR 37503966 (Nov. 29, 2021) (comparing 2019 and
2021 hourly rates).



                                                 20
                                                  Other
     Paralegal/Specialist                     $115–$380/hour                       $150/hour
      Project Assistant                       $155–$185/hour                       $100/hour

       The chart above lists plaintiffs’ counsel by position and years of experience
and, as adjusted: partners with 25 or more years of experience a rate of $500 per
hour; partners with 15-25 years of experience a rate of $450 per hour; and partners
with less than 15 years of experience a rate of $400 per hour. 24 The Court
determines for Abram J. Pafford–designated “Of Counsel”–a reasonable rate of
$350 per hour, accounting for Mr. Pafford’s over 20 years of experience. For more
junior attorneys, the Court finds their requested rates of $250 per hour or less
reasonable, and that the reasonable rate for the several associates with relatively
more experience is $275 per hour. Accounting for their years of experience and
transitions to partnership, the Court finds the reasonable rate for Stephen S. Davis
and Michael Armstrong–designated “associates”–to be $300 per hour. For
supporting professionals, the Court finds a reasonable rate for paralegals and
specialists to be $150 per hour, and for project assistants $100 per hour, in view of
the respective work provided and the skills required. These rates are substantially
lower than the Washington, DC (or national) rates requested by plaintiffs’ counsel
at ArentFox.

       B.      Compensable Hours

         Plaintiffs bear the burden of establishing that their URA attorney’s fee
application seeks reimbursement only for “appropriate hours expended.” Hensley,
461 U.S. at 437. In this case, plaintiffs request reimbursement of 1,834.4 hours
(i.e., 1,493.9 hours for ArentFox and 340.5 hours for Lewis Rice). The government
contends that plaintiffs’ application includes hours expended on several categories
of non-compensable work, including time devoted to client solicitation, unsuccessful
claims and efforts, excessive and duplicative hours, wasteful and unnecessary
efforts, administrative tasks, and vague time entries. The government further
contends that plaintiffs’ minimal success in this case (i.e., $1 million initial demand
versus $7,595.17 ultimate recovery) warrants an additional significant deduction.
The Court addresses each of these issues seriatim. 25




24The Court designated Ms. Largent and Lindsay S. Brinton as “partners” to account for their
transition to “Members” of Lewis Rice in or about 2018 or 2019.

25By Order dated March 31, 2022, this Court directed plaintiffs’ counsel to attribute, where possible,
claimed compensable hours (and expenses) to specific docket entries (ECF No(s).) to facilitate the
Court’s review and assessment of their URA attorney’s fees application. See Arnold, No. 15-1252,
ECF 170.



                                                 21
               1.      Client Solicitation

        Time devoted to soliciting potential clients and exploring business
opportunities is not compensable under the URA. See Preseault, 52 Fed. Cl. at 671
(“Section 4654(c) does not provide for the reimbursement of expenses incurred by
plaintiffs before their decision to file suit in the Court of Federal Claims.”) (citing
Yancey v. United States, 915 F.2d 1534, 1543 (Fed. Cir. 1990); Emery v. United
States, 526 F.2d 1121, 1124 (Ct. Cl. 1975)); see, e.g., Campbell v. United States,
138 Fed. Cl. 65, 71 (2018) (disallowing hours expended on client solicitation and
development). In private practice, such hours are not customarily submitted to a
paying client. The URA requires no less reasonable billing judgment and ethical
discipline in determining compensable hours. Put simply: “Hours that are not
properly billed to one’s client also are not properly billed to one’s adversary
pursuant to statutory authority.” Hensley, 461 U.S. at 434 (quoting Copeland v.
Marshall, 641 F.2d 880, 891 (D.C. Cir. 1980) (en banc) (emphasis in original),
quoted in Whispell Foreign Cars, 139 Fed. Cl. at 395 (disallowing hours claimed
for soliciting–as opposed to representing–clients).

       On October 27, 2015, five days after the NITU was issued, counsel at
ArentFox filed the complaint on behalf of the then-sole Dawson plaintiff. 26 In
the weeks and days leading up to the filing of the original complaint, counsel billed
48.7 hours, the majority of which dedicated to, inter alia, “[l]ocation scouting for
property meetings for all four counties,” “[s]chedul[ing] travel to Nebraska and
Kansas,” preparing for and meeting and corresponding with landowners in
various counties, and “[a]nalyz[ing] STB map with list of landowners regarding
discontinued rail and abandoned rail.” See ECF 196-1 at 2–3. These hours clearly
represent counsel’s client solicitation and business development efforts, as opposed
to the firm’s representation of retained clients. Counsel at ArentFox thereafter
continued the firm’s year-long effort to track the regulatory process, investigate the
land near the rail segment in various counties in Nebraska and Kansas, discover
the corresponding landowners, and solicit and retain a subset of these property
owners as clients. ArentFox’s billing records document the firm’s continued
business development efforts into 2016, as counsel solicited, retained, and added
18 plaintiffs to this case. 27

26 The record does not include information specifying when the first Dawson plaintiff retained

counsel at ArentFox to draft and file the original complaint. Of the 19 plaintiffs eventually named
in this lawsuit, the record contains only the Dials’ retention agreement dated May 6, 2016.
See ECF 188-1.

27See ECF 15, 18, 24; see, e.g., ECF 196-1 at 3–23 (various time entries for, inter alia, traveling
to and from Kansas and Nebraska for “meeting[s] with landowners,” monitoring STB docket,
reviewing “STB maps for entire rail line” and researching “landowners for entire rail line,” preparing
“marketing materials,” arranging and attending “city [hall, or town] meeting[s],” “sending postcard
out about upcoming meeting,” managing “solicitation[s]” to landowners and “plaintiff report,”




                                                 22
       Counsel’s billing records further include various entries for retrieving,
managing, or analyzing property records (i.e., “deeds,” “conveyances,” “maps,”
“property data”). 28 Similar to the generically narrated entries of “correspondence”
with landowners or clients, these entries do not contain sufficient distinction
between compensable effort dedicated to advancing claims of retained clients and
non-compensable time facilitating counsel’s efforts to identify or select landowners
for recruitment. ArentFox’s billing records also include entries dedicated to
tracking competing firms’ filings and client lists. 29 For retained clients, the billing
records include dozens of entries reportedly devoted to reviewing or analyzing
engagement letters. See generally ECF 196-1. This collection of conflated
non-compensable and questionable entries reflects the majority of the billable hours
submitted by ArentFox between October 2015 and October 2016.

      By October 26, 2016, when plaintiffs filed their third amended complaint,
counsel billed a total of 626.1 hours–representing $199,100 in claimed legal fees. 30
The Court recognizes that the 626.1 hours billed as of filing of the third amended

gathering and reviewing “new property owner [landowner] information,” reviewing “press and
media release” or researching “local newspapers,” researching and corresponding with “state
representatives” or “city and county attorneys,” maintaining case and “client data,” “correspondence”
with unspecified landowners and unspecified nature of communication). In the few billing entries
indicating the nature of the correspondence, counsel included time expended on claims ultimately
dismissed. See, e.g., 196-1 at 9 (“Draft letter to client M. Christensen. Revise same.”); id. at 19
(“Review client correspondence regarding dismissal . . . .”); id. at 21 (“Draft and finalize status letters
regarding voluntarily dismissal. . . .”).

28 See e.g., id. at 3 (“Manage various val [sic] maps, STB map and reports of landowners”); id. at 10
(“Review maps, valuation schedules, deeds, and property records”); id. at 11 (“Work on preparation
of upcoming meeting and marketing materials, analyze deeds and tax receipts received from
Norton and Harlan County, follow up missing deeds from Phillips County”); id. at 12 (“Analyze
east, west and central maps from experts and compare all landowners and request research for
new landowners [sic] address . . . .”); id. at 19 (“Review deed and title work and tax records”); id.
at 13 (“Correspond with Harlan, Phillips, Norton and Decatur Recorder of Deeds Office”); id. at 16
(“Manage individual clients' deeds and tax receipts, review exhibit maps from experts”).

29 See, e.g., ECF 196-1 at 3 (“Review complaint filed by other counsel,” “Analyze competing firm’s
complaint and filed documents regarding landowners needing to be removed from our solicitation
and work on website blog to advertise our case”); id. at 9 (“Review companion cases”); id. at 15
(“analyze with client list and competing firms [sic] client lists,” “analyze competing firms’ cases on
the US Court of Claims website,” “research competing firms’ plaintiffs on amended complaint to
ensure no future solicitation and review competing firm’s pleadings”); id. at 16 (“Analyze second
amended complaint filed by competing firm regarding new clients to ensure we do not solicit”); id.
at 19 (“Review list of clients to whom we communicated ‘no representation’ based on location”).

30Based on the record presented, counsel’s solicitation effort did not generate additional clients
after October 2016. The fourth and fifth amended complaints reorganized plaintiff and parcel
information but did not add additional plaintiffs. See ECF 33; ECF 62. Other than adding and
then reorganizing landowners and parcel information, the six complaints are substantively similar.
Compare ECF 1 with ECF 15 and ECF 18 and ECF 24 and ECF 33 and ECF 62.



                                                    23
complaint necessarily includes certain compensable work while counsel: engaged in
substantive discussions with retained clients, conducted investigations to develop
the case, researched and drafted court filings, and communicated with government
counsel. The billing records presented, however, do not delineate between hours
devoted to compensable client representation and non-compensable client
recruitment and business development. As highlighted above, the billing records
submitted are replete with entries properly categorized as the latter. Based
on the record presented–reflective of plaintiffs’ failure to meet their burden of
documenting billable hours limited to compensable client representation hours–
the Court finds that a 60% reduction of the hours billed as of October 26, 2016,
is warranted. 31

                2.      Unsuccessful Claims and Wasteful Effort

        Fee-shifting statutes like the URA do not permit reimbursement of hours
expended on unsuccessful claims. Hensley, 461 U.S. at 435 (“no fee may be awarded
for services on the unsuccessful claim[s]”). In this case, the original complaint with
one plaintiff claimed monetary relief estimated at $1 million. Although the case
ultimately involved upwards of 19 plaintiffs and 25 claims, in the course of this
litigation, six plaintiffs and claims involving eight distinct parcels of land were
voluntarily dismissed. The parties ultimately settled the remaining 17 claims
brought by 13 plaintiffs in the aggregate amount of $7,595.17. Because the
unsuccessful claims involved different parcels of land and, in most cases, different
plaintiffs, the hours expended on those unsuccessful claims must be excluded from
the lodestar calculation. See Biery, 818 F.3d at 712 (“There is no dispute that work
done on behalf of the unsuccessful plaintiffs is not recoverable.”); Bratcher,
136 Fed. Cl. at 793 (same for unsuccessful claims).

      Counsel’s billing records do not specify the claim(s) or piece(s) of property
on which the claimed hours were expended, or how the time billed was allocated
among the claims. 32 Notably, despite the fact that all claims involving Nebraska
landowners were dismissed–and, therefore, definitionally unsuccessful–counsel
request reimbursement for hours spent traveling to Nebraska, meeting with
Nebraska landowners, researching Nebraska law, investigating Nebraska
properties, and correspondence with Nebraska landowners. Previously commenting

31 By the time the fifth and final amended complaint was filed on July 20, 2017, counsel billed a total
of 1,025.8 hours. The roughly 400 hours billed between the filing of the third and the fifth amended
complaints includes time associated with: plaintiffs’ summary judgment briefing on liability, which
the Court denied as premature; and the parties’ unsuccessful settlement negotiations. No additional
plaintiffs were added during this period. Although other bases for hour reductions apply, discussed
infra, no further reduction for client solicitation is imposed for the post-October 26, 2016 period.

32Most billing entries cite generic descriptions of work devoted to unspecified “landowner,” “client,”
or “property.”



                                                  24
upon this issue in cases involving the same counsel, this Court noted the difficulty
of allocating compensable hours when counsel’s billing records fail to delineate
hours between successful and unsuccessful claims and counsel make no effort to
claim only what they are entitled to recover. See, e.g., Bratcher, 136 Fed. Cl. at 793
(“Plaintiffs’ time records do not specify the claims or parcels of property to which the
recorded hours pertain.”); Biery, 2014 WL 12540517, at *5 (noting counsel’s failure
to delineate between hours expended on successful and unsuccessful claims or
parcels of land). Consistent with the governing caselaw, the Court finds that
plaintiffs’ request warrants a percentage adjustment to account for the unsuccessful
claims. See, e.g., Biery, 818 F.3d at 712 (“[T]he Court of Federal Claims did not
abuse its discretion when it reduced the hours and costs by 30% in order to take
into account work done on behalf of the unsuccessful plaintiffs.”). Here, 32% of the
claims filed (i.e., 8 of 25) were voluntarily dismissed and, therefore, not successful.
Accordingly, the court imposes a 25% reduction on the hours billed as of June 25,
2018 (i.e., the date the parties stipulated to the dismissal of the eighth claim). 33, 34

       The government proposes a further reduction to account for counsel’s efforts
that did not contribute to any favorable result for plaintiffs in this case. The Court
agrees. During the title resolution phase of this case, the Court directed the parties
to limit their cross-motions for partial summary judgment to title issues. Despite
the Court’s express instructions, plaintiffs filed a more comprehensive dispositive
motion on liability. The Court summarily denied plaintiffs’ motion as premature
and ordered revised briefing consistent with the Court’s instructions. See ECF 55.
Nevertheless, included in counsel’s URA reimbursement request are at least
86.5 hours attributable to the rejected brief and, despite repurposing a number
of identical passages and arguments in the revised filing, counsel billed at least
another 129.4 hours for the revised motion. 35 Compare ECF 37 with ECF 65.

       Notably, for the 17 claims where the 13 landowners ultimately recovered
just compensation, the parties resolved the title issues largely through stipulation
rather than litigation. Thereafter, the parties disputed the applicable liability
determination framework–an issue then pending before the Federal Circuit in
Caquelin; specifically, the applicable takings liability analysis where a NITU
expires without a trail-use agreement and, relatedly, whether the temporary taking
continues beyond the NITU expiration. See ECF 93. Having filed an amicus brief

33The 25% reduction (rather than a 32% reduction) takes into account the fact that seven of the
eight unsuccessful claims were dismissed by July 28, 2017, and the parties stipulated to the
dismissal of the eighth claim about a year later, on June 25, 2018.

34To the extent multiple grounds of reduction apply to the same period, the reductions apply
cumulatively. For instance, for hours billed as of October 26, 2016, this additional 25% reduction
applies to the already adjusted hours based on non-compensable client solicitation activities.

35   These calculations exclude time counsel attribute to multiple (or no) ECF entries.



                                                    25
supporting the landowners’ position in the first Caquelin appeal in January 2017,
plaintiffs’ counsel were fully aware of the potential impact of the pending decision. 36
Nevertheless, before the federal regulatory process concluded in this case,
plaintiffs repeatedly opposed a stay of proceedings in this matter pending the
Federal Circuit’s anticipated (ultimately realized) clarification in Caquelin.
Meanwhile, over the government’s objections (e.g., necessity, relevance), plaintiffs
pressed for discovery and to litigate state law abandonment issues. Less than
two months after briefing on the state law abandonment commenced at plaintiffs’
request, NKCR consummated its abandonment on September 3, 2019; plaintiffs
subsequently agreed that there was “no need for the Court to consider the issue of
state-law abandonment in the context of the government’s liability.” ECF 138.
Compare ECF 112 with ECF 125 and ECF 138.

       Following the Federal Circuit’s May 29, 2020 decision in Caquelin II, the
parties engaged in settlement discussions without further litigation and little
judicial intervention. By December 17, 2020, the parties amicably resolved all
issues of liability and damages save attorney’s fees and expenses. See ECF 162.
The Court concludes that plaintiffs’ objections to the government’s motion to stay
proceedings in this case pending the Federal Circuit’s decision in Caquelin II–
instead compelling third-party discovery, discussed supra, and litigating issues
ultimately immaterial to the resolution of this case–were unreasonable and
wasteful. The URA entitles counsel to reimbursement of reasonable hours
expended, not every hour counsel elects to spend without regard to the import to
or ultimate impact on the case. Mindful of potential overlapping reductions
attributable to the effort pursuing unsuccessful claims, the Court nevertheless
imposes a further 40% reduction on hours expended from the inception of this case
until February 24, 2020, to account for plaintiffs’ overly litigious approach to this
case and the series of unnecessary filings. 37

               3.      Excessive, Redundant, and Unnecessary Hours

       “Counsel for the prevailing party should make a good faith effort to exclude
from a fee request hours that are excessive, redundant, or otherwise unnecessary,
just as a lawyer in private practice ethically is obligated to exclude such hours from

36 See Caquelin v. United States, No. 16-1663 (Fed. Cir.) (ECF 65 filed Jan. 19, 2017) (amicus brief
filed by Largent, Hearne, Brinton, and Davis). The four attorneys also filed two amicus briefs in the
second Caquelin appeal. See Caquelin v. United States, No. 19-1385 (Fed. Cir.) (ECF 93–94 filed
July 29, 2019) (amicus briefs filed by Largent and Brinton and by Hearne and Davis, respectively).

37 Counsel began attributing billed hours toward their March 12, 2017 motion for partial summary
judgment on liability (ECF 37) on November 4, 2015–eight days after filing the original complaint
with just one plaintiff and 16 months before the brief was actually filed. As noted supra, that motion
departed from the Court’s case management order and was summarily denied as premature. The
end date of February 24, 2020 coincides with plaintiffs’ formal abandonment of their collateral
litigation of Caquelin and state law abandonment issues.



                                                 26
his fee submission.” Hensley, 461 U.S. at 434. Reimbursable hours under the URA
must similarly exclude such hours. Based on itemized adjustments, the government
proposes a reduction of 671.9 hours to account for excessive, redundant, wasteful,
or otherwise unnecessary hours. For the reasons that follow, the Court agrees that
a significant reduction is warranted.

       Plaintiffs request reimbursement for 1,834.4 hours billed by a timekeeping
ensemble of 34 different legal professionals comprised of: 4 Partners, 3 Of Counsels,
3 Associates, and 14 professional support staff at ArentFox 38 and, beginning in
January 2019, 2 Members, 39 4 Associates, 40 and 6 paralegals at Lewis Rice. At
times, over a dozen timekeepers simultaneously billed to this matter, including
entries attributed to internal communications or the performance of nearly identical
tasks. For the original complaint–which included one plaintiff and recycles various
passages from complaints filed by counsel in other rails-to-trails cases 41–the billing
team included at least 2 Partners, 2 Of Counsels, and 3 Paralegals. By the time
plaintiffs filed their fifth (and final) amended complaint in this case on July 20,
2017 (reorganizing party and parcel information), see ECF 62, counsel billed a total
of 1,025.8 hours to this matter. Of that time, roughly 500 hours are attributed
to the preparation and filing of the original and five amended complaints. At
that point, except for briefing plaintiffs’ motion for partial summary judgment
on liability (again, summarily denied as contrary to the Court’s directive and
premature), the parties had not engaged in substantive briefing.

        Review of the docket in this case side-by-side with ArentFox’s and Lewis
Rice’s billing records reveals that counsel heavily staffed this matter and now
seek reimbursement for every hour purportedly expended by every member of
the litigation team. In filing a 4-page joint status report with the government on
February 24, 2020, for example, counsel at ArentFox and Lewis Rice billed at
least 13.7 hours preparing and conferring. 42 For a 30-minute status conference
conducted by the Court on March 31, 2022, counsel recorded roughly 10 hours




38ArentFox’s billing records included entries by 13 support professionals; counsel additionally
included another support staff member, Karen E. Reyes, in their summary of the requested rates.
See ECF 196 at 19; see generally ECF 196-1, 196-2.

39The two Members are Lindsay S.C. Brinton and Ms. Largent, two primary timekeepers in this case
during their time at ArentFox before they moved their practice to Lewis Rice.

40   One of the four Associates was promoted to Member in February 2022.

41   Compare, e.g., ECF 1 with Brooks v. United States, No. 15-843 (Fed. Cl.) (ECF 1 filed Aug. 7, 2015).

42   Compare ECF 138 with ECF 196-2 at 3 and ECF 196-5 at 11–12.



                                                    27
preparing for and participating in the telephonic conference. 43

        Moreover, for the same NITU and railroad segment at issue in this case,
multiple law firms targeted the potentially affected landowners, leading to at least
four related cases with substantively identical claims. Plaintiffs objected to the
consolidation of the related cases. During the course of litigation, however, counsel
expended–and are now seeking reimbursement for–a significant number of hours
communicating and corresponding with counsel in the related cases and reviewing
filings and other documents prepared by other counsel. For the now-consolidated
Arnold case, see supra note 1, for example, counsel now seek over 120 hours in
entries dedicated to, in whole or in part, communicating with counsel of record in
that case. Many of these billing entries are not associated with any ECF entry, are
block-billed, or are generically categorized as “correspondence” or “call” with little
indication as to whether or how the particular communication contributed to this
case or the successful resolution of a particular claim. While the Court recognizes
such communications may involve cooperation necessary to advance plaintiffs’
claims, the billing records lack sufficient detail enabling effective review, reflect
little efficiency or contemplation by counsel in including them in their URA
application, and cannot serve as a basis to award attorney’s fees under the
fee-shifting statute.

       Next, despite plaintiffs’ counsel’s participation in Caquelin I & II, noted
supra, counsel billed over 20 hours–after filing an amicus brief in that case–to
review and research that case. For most of these entries, moreover, counsel did not
identify any relevant ECF entry in this case. Along these lines, Mr. Hearne–an
attorney touting over 30 years of experience representing over 1,000 landowners in
cases under the Trails Act 44–billed 76.5 hours (out of 158.9 total hours) in this case
as follows: 5 hours “[r]eview[ing] law and conveyances re: government’s liability for
a compensable taking” the day the original complaint (with one plaintiff) was filed;
7.5 hours reviewing a draft amended complaint (Feb. 1–2, 2017); 3.6 hours on two
identical entries for researching “government’s temporary taking argument and
issues re: trail use agreement . . .” (Mar. 20 & 30, 2017) with no associated ECF
entry identified; 11 hours on two identical entries 45 for researching “Arkansas Game
and Fish ruling . . .” (July 1–2, 2017); and 49.4 hours attributed to plaintiffs’ revised
motion for partial summary judgment (ECF 65 filed on July 21, 2017) which, as

43   Compare Arnold, No. 15-1252, ECF 169–70 with ECF 196-2 at 9 and ECF 196-5 at 27.

44See https://truenorthlawgroup.com/thor-hearne/ (last visited Oct. 24, 2022); Bratcher v.
United States, No. 15-986 (Fed. Cl.) (ECF 86-3 at 2 filed Sept. 1, 2017) (Hearne Decl. attached
to plaintiffs’ URA attorney’s fee request).

45The billing records presented to the Court contain numerous instances of billing entries bearing
identical or near-identical narratives. See, e.g., ECF 196-1 at 49 (Largent entries of 1.6, 1.0, and
2.0 hours on January 24, 25, 26, 2018, respectively, with identical narrative passage with the same
typographical errors and no associated ECF entry).



                                                 28
noted supra, recycled pages of identical content from plaintiffs’ previous motion
(ECF 37 & 41). Although the researched issues were relevant to this case, given
counsel’s claimed expertise in rails-to-trails cases and similar hours requested in
multiple cases counsel simultaneously litigated before this Court, the Court finds
the requested hours excessive. See, e.g., Bratcher, 136 Fed. Cl. at 797 (reducing
excessive hours given counsel’s extensive experience and intimate familiarity with
issues researched).

       Numerous other instances of excessive, redundant, or unnecessary entries
further demonstrate a lack of reasonable billing judgment counsel are expected and
ethically obligated to exercise. When Ms. Largent moved her practice to Lewis Rice,
for example, Mr. Pafford of ArentFox billed 9.1 hours for what appears to be team
transition work (with no associated ECF entry) 46 but was never thereafter involved
in this case. 47 Plaintiffs’ counsel also claim over 90 hours for travel–mostly to, from,
or within Kansas and Nebraska–to meet with landowners for business solicitation.
See generally 196-1 at 2–23. The billing entries do not indicate any travel necessary
to conduct or participate in in-person witness interviews or depositions. In fact,
there was no trial or evidentiary hearing, nor were there any depositions conducted
in this case requiring such travel and, in fact, all status conferences with the Court
were conducted telephonically. Plus, as noted supra, the Nebraska plaintiffs
voluntarily dismissed their claims.

      Further highlighting the unnecessary hours expended and sought to be
reimbursed by ArentFox, counsel included in their URA application 10-plus hours
expended on an attorney’s lien filed (and withdrawn) in this case, seeking to
preserve the firm’s alleged claim to damages and attorney’s fees and expenses
ultimately recovered by plaintiffs. 48 The attorney’s lien was voluntarily withdrawn
by counsel following the Court raising sua sponte whether the filing was
improvidently filed. 49 Similarly, counsel claims 18.9 hours ($13,540 in attorney’s

46These include a block-billed 8.1 hours on “[r]eview[ing] file materials and outlin[ing] strategy
re: valuation and settlement framework; discussion with T. Hearne re: crossing rights issue and
severance damages; research re: same” and 1 hour for “[w]ork on transition issues and research
re: joint representation in class actions; conversation with Federal Circuit clerk’s office; multiple
calls and email exchanges with M. Shambro.” ECF 196-2 at 2. It was unclear, however, how the
generally narrated items relate to issues litigated in this case: this matter did not involve a class
action, nor was this case ever before the Federal Circuit.

47 As documented in the ArentFox billing records, and consistent with the identified counsel of record

in this case, Mr. Hulme assumed the role of lead counsel for the two plaintiffs remaining with
ArentFox after Ms. Largent moved her practice to Lewis Rice.

48 Compare ECF 183 and ECF 191 and Arnold ECF 174 with ECF 196-2 at 7–8, 9 and ECF 196-5

at 25, 27.

49 During a March 31, 2022 status conference, the Court inquired whether the attorney’s lien

violated the Anti-Assignment Act, 31 U.S.C. § 3727, and was contrary to the law of this Circuit.




                                                   29
fees) attributed to Ms. Albin-Riley’s “[w]ork on expert issues,” “mapping issues,”
and reviewing documents filed in this case. No expert discovery took place in
this case. 50 To the extent the referenced “expert” or “mapping” matters relate to
approving engagements for land mappers and appraisers, the Court finds the
requested time excessive and unnecessary. 51 See Bratcher, 136 Fed. Cl. at 794–95
(finding Albin-Riley’s claimed hours excessive particularly when “the individual
doing the work is a senior partner who performs these duties in connection with
all of the firm’s rails-to-trails cases.”).

       Additionally, as noted supra, as of December 17, 2020, the parties reached a
tentative settlement on the just compensation due plaintiffs. Since then, counsel
reportedly expended over 200 hours (ArentFox: 63.2 hours; Lewis Rice: 140.5 hours)
primarily documenting, negotiating, and litigating issues surrounding their claimed
URA attorney’s fees and expenses. Billing entries related to the recovery of URA
attorney’s fees also date back to the early days of this litigation. Indeed, counsel
started billing time on general research regarding URA fees and monitoring
caselaw development since November 16, 2015–three weeks after they filed the
original complaint. 52 Nevertheless, plaintiffs’ attorney’s fee application reiterates
similar arguments advanced by the same counsel in related and other rails-to-trails
cases already rejected by this Court and repeats the same billing errors previously
noted by the Court. See, e.g., Bratcher, 136 Fed. Cl. at 792–97 (reducing request for
fees on various grounds); Whispell Foreign Cars, 139 Fed. Cl. at 392–402 (same).
On this record, the Court finds the claimed hours purportedly expended on
researching and litigating URA attorney’s fees claims unreasonable and excessive.



See Knight v. United States, 982 F.2d 1573, 1577–78 (Fed. Cir. 1993); Tucker v. United States,
7 Cl. Ct. 374, 375–77 (1985). See Arnold, No. 15-1252, ECF 170. The Court further questioned the
need for the attorney’s lien given that ArentFox continued to represent two plaintiffs in the case.

50 Notably, the billing records submitted for reimbursement reflect various entries billed by

Ms. Largent on similar “expert” matters. See, e.g., 196-1 at 28 (entry on January 15, 2017: 2.4 hours
for work including “[m]eetings with potential appraisal experts and other valuation experts”); id.
at 29 (entry on January 26, 2017: 2.1 hours for work including “[m]eeting with potential appraisal
experts”); id. at 42 (entry on July 25, 2017: 2.0 hours for “[m]eet with potential appraisal experts
at Appraisal conference at Wichita State University”).

51 In a previous case litigated by the same counsel, Ms. Albin-Riley claimed to be “responsible for

retaining and managing experts in all Trails Act cases handled by [ArentFox]”; in defending similar
billing entries (i.e., 11.4 hours), she stated those entries “involved the approval of engagements for
the landowners’ appraisers and mapping expert, and that it was necessary for her to review the
pleadings to ascertain the exact scope of the experts’ involvement in the case.” Bratcher, 136 Fed. Cl.
at 794–95 (citing Albin-Riley Decl. ¶ 3).

52 See, e.g., ECF 196-1 (various entries in early stages of this case for “Work on matters re: recovery

of fees,” “Review new case law from Federal Circuit re: URA fee reimbursement,” “Review new filing
in relevant Federal Circuit case re: URA reimbursement,” “Research on new case law re: interest




                                                  30
        Counsel’s requested hours include excessive, redundant, and unnecessary
effort that, throughout this litigation, drove up litigation costs without meaningfully
contributing to the successful resolution of the dispute in their clients’ favor. Such
effort, if rewarded, serves only to enlarge “the financial lot of attorneys” and departs
from the spirit and intended purpose of the URA’s fee-shifting provision. See, e.g.,
Delaware Valley I, 478 U.S. at 565 (“[fee-shifting] statutes were not designed as a
form of economic relief to improve the financial lot of attorneys”). Accordingly, the
Court imposes an overall 50% reduction on the aggregate hours adjusted on the
grounds addressed supra.

               4.      Administrative Tasks

       Hours expended on administrative, secretarial, and clerical tasks–regardless
of whether these assignments are billed by attorneys or professional support staff–
are generally not recoverable under the URA fee-shifting statute. See Whispell
Foreign Cars, 139 Fed. Cl. at 395 (citing Hopi Tribe v. United States, 55 Fed. Cl. 81,
100 (2002)). These non-compensable tasks include assembling documents,
calendaring, filing, mailing, photocopying, proofreading, reviewing and managing
client data. See Bratcher, 136 Fed. Cl. at 796 (collecting cases).

       In this case, 20 legal supporting professionals billed 668.4 total hours (36%)
included in plaintiffs’ URA attorney’s fee application. While the Court recognizes
the necessity and critical contributions of support staff, work secretarial in nature
is customarily and more appropriately accounted for as law firm overhead, and
not billable to a particular client; and by extension, not properly recoverable under
a fee-shifting statute. Review of ArentFox’s and Lewis Rice’s tendered billing
records reveals myriad claimed hours by support staff bearing generic descriptions
like “analyze,” “review,” “manage,” or “update” files. 53 When the case was handled
exclusively by ArentFox, for example, paralegal Epperson billed roughly 50 hours


rate to apply in just compensation payments,” “Review billing records . . . to determine
reasonableness for future settlement of URA or fee application per same”).

53 See, e.g., ECF 196-1 at 10 (May entry on March 31, 2016: 7.5 hours for “Analyze and manage
conveyances received from Norton and Decatur Counties and correspond with client regarding
contact information”); id. at 11 (May entry on April 8, 2016: 5.8 hours for “Analyze East and West
maps from experts for all four counties regarding proper coding and research landowners missing
from our list”); id. at 19 (Barney entry on August 4, 2016: 3.3 hours for “Review and manage
database, and plaintiffs’ files. Review previously filed complaint. Review client correspondence
regarding dismissal in preparation for second amended complaint . . .”); id. at 26 (Levin entry on
December 21, 2016: 1.9 hours for “Recreated Dawson STB binder, correctly saving all documents
and producing an entirely new binder”); id. at 51 (Epperson entry on May 30, 2018: 2.1 hour for
“Research, review and analyze client data; telephone conference with client.”); ECF 196-5 at 18
(Roland entry on December 14, 2020: 1.5 hours for “Review documents; update client files []; update
client information []”); id. at 20–21 (Roland entries in February–March 2021: 3.3 hours for updating
case files and “payee” information).



                                                  31
designated as reviewing or managing unspecified “client data” or “case data.”
See generally 196-1. Out of the 353.8 hours billed by paralegal May, in turn, a
significant number of entries were dedicated to “scouting locations” or other
meeting arrangement activities, business solicitation or advertisement, maintaining
case files or retrieving property-related documentation, monitoring deadlines, and
requesting or forwarding documents. See generally id.

        Attorney timekeepers on this case similarly billed time dedicated to
administrative work or work customarily performed by a supporting or more
junior professional. For a three-sentence counsel substitution form (ECF 115),
Mr. Hulme–a partner with over 40 years of experience claiming a significant hourly
rate–billed 1.1 hours and another attorney billed an additional 0.1 hours. Other
exemplary billings of Mr. Hulme include: 0.8 hours (June 9 and 23, 2020) reviewing
two one-page orders on status conference scheduling; 1.1 hours (September 14,
2020) to prepare a list of four attorneys attending the status conference (ECF 154)
(another attorney billed an additional 0.3 hours for the same list); and 0.8 hours
(September 21, 2020) “[r]eview[ing] docket notices and schedule.” Ms. Largent, in
turn, billed 2.5 hours for work including “[s]et up meetings” on March 18, 2016, and
additional time for “calendar[ing]” various deadlines, reviewing engagement letters
or bills, reviewing unspecified “correspondence” and client and landowner
information, and managing team coordination. 54

       Such billing practices depart from the billing judgment reasonably expected
and the ethical obligation attorneys must exercise in dealing with a private
fee-paying client. Reimbursement under the URA requires no less and does not
operate as a vehicle for counsel to recoup time spent on administrative tasks that is
better incorporated into overhead and operational expenses and not appropriately
billed to a client. Based on the billing records presented, and mindful of potential
overlapping reductions, the Court finds a 10% downward adjustment to the
aggregate hours counsel requested is warranted.

               5.      Vague Entries

       Adjustments to requested hours are justified where time entries lack
sufficient detail to permit an effective review of their reasonableness. See, e.g.,
McCarty v. United States, 142 Fed. Cl. 616, 628 (2019) (“Billing entries must


54 See, e.g., 196-1 at 10 (entry on April 1, 2016: 0.3 hours for “Review C. May memo re: client
conversation. Draft and send response to same”); id. at 18 (entry on July 13, 2016: 0.3 hours for
“Memo to C. May to provide case status memo to A. Barney for taking over case responsibilities and
outstanding discovery tasks”); id. at 47 (multiple entries for “Final review of correspondence to
clients”); id. at 52 (entry on June 26, 2018: 0.6 hours for “Review revised status conference order.
Re-calendar same. Review expert bills. Memo re: same. Review and revise case status update memo
to T. Hearne.”); id. at 56 (entry on September 4, 2018: 0.2 hours for “Review order scheduling status
conference and calendar same”).



                                                 32
contain sufficient detail to permit this Court to effectively review the claimed fees.”);
Whispell Foreign Cars, 139 Fed. Cl. at 395 (discussing court’s discretion in adjusting
requested hours based on vague entries). Despite the Court’s March 31, 2022
directive that counsel include “[s]pecific citations to ECF No(s). for the claimed
hours and expenses[,]” see Arnold, No. 15-1252, ECF 170, the billing records
submitted in support of plaintiffs’ URA fee application are replete with entries
bearing generic, vague descriptions as to the substance of work performed as well as
block-billed entries for multiple (compensable, questionable, and non-compensable)
tasks. Accordingly, a further reduction is warranted.

       Of the 1,834.4 total hours claimed by plaintiffs’ counsel, over 240 hours
(13%) are not associated with an ECF entry; many of these hours were billed
for unspecified client correspondence, file management, unspecified communication
(internally and with counsel in related cases), or general research. 55 For entries
where counsel identified relevant ECF entries, many nevertheless suffer similar
deficiencies and include little detail enabling effective review of the claimed work. 56
Based on the record presented, the Court finds an additional 10% reduction to the
adjusted hours warranted to account for the vague or block-billed entries submitted,
despite the Court’s express directive, due to plaintiffs’ failure to meet their burden
to demonstrate reasonableness.

               6.      Minimal Success

       “[T]he significance of the overall relief obtained by the plaintiff[s] in relation
to the hours reasonably expended”–also denoted as “the degree of success
obtained”–is “the most critical factor” in determining reasonable attorney’s fees.
Hensley, 461 U.S. at 435–36. Nonetheless, courts may not mechanically reduce
claimed billable hours or proffered rates solely on the basis of the degree of success

55See, e.g., 196-1 at 17 (Largent entry on June 9, 2016: 1.0 hours for “Work on revising
correspondence to landowners and landowners [sic] representatives”); id. at 19 (Barney entry on
August 8, 2016: 1.4 hours “Research pleading documents”); id. at 44 (Payne entry on August 24,
2017: 3.7 hours for “Managed pleadings”); id. at 49 (Largent entry on February 22, 2018: 0.3 hours
for “Call with D. Edwards”); id. at 57 (Epperson entry on September 26, 2018: 3.1 hours for “Work on
declarations of landowners”); id. at 58 (Largent entry on October 5, 2018: 0.5 hours for “Review
transcripts of oral argument and analysis of Supreme Court case re: inverse condemnation cases and
possible changes in substantive law re: same”); ECF 196-5 at 27 (Roland entry on March 8, 2022:
1.6 hours for “Prepare correspondence re client update; update case files”).

56See, e.g., ECF 196-1 at 44 (Largent entry on August 28, 2017: 0.6 hours for “Call with D. Edwards.
Review email from same. Memo to S. David re: research for reply. Confer with T. Hearne re. same”);
id. at 52 (Payne entry on June 15, 2018: 1.5 hours for “Researched and retrieved pleadings and JSR
from previous cases”); id. at 53 (Epperson entry on July 18, 2018: 2.5 hours for “Review joint status
reports; review and analyze client data”); ECF 192-2 at 8 (Woodruff entry on November 1, 2021:
3.3 hours for “Searching through hard copy files for a document, per S. Kessler”); id. at 9 (Kessler
entry on December 22, 2021: 1.4 hours for “Retrieve filed lien from docket; review and search
through imanage [sic] spaces for fully executed engagement letter; emails re same”).



                                                 33
counsel ultimately achieved. See Bywaters I, 670 F.3d at 1231 (“The mere fact
that the recovery is small in amount is not a circumstance justifying a reduced fee
award.”). Where minimal recovery is obtained, reductions normally can be reflected
in determining the reasonable hours expended rather than as an independent basis
for adjusting the overall lodestar calculation. See id. “[A]djustments to the lodestar
figure ‘are proper only in certain “rare” and “exceptional” cases, supported by both
“specific evidence” on the record and detailed findings by the lower courts.’” Id. at
1229 (quoting Delaware Valley I, 478 U.S. at 565); accord Perdue, 559 U.S. at 553.
This is such a case.

       Weeks before the STB issued the subject NITU, counsel began billing in this
matter while soliciting business in the geographic areas near the subject railroad.
As detailed supra, the contingent-fee arrangement executed with all 19 eventual
plaintiffs committed the law firm to advance all costs and be compensated only on
“successful” claims and based on either a percentage of total damages recovered or
a URA application. Of the 19 putative owners of 25 tracts of land involved in this
case, 13 plaintiffs (i.e., owners of 17 parcels) ultimately settled for an aggregate
amount of $7,595.17 in just compensation. Recoveries for individual claims ranged
from $6.59 to $2,109.45, of which: only 2 exceeded $1,000, 14 were for less than
$500, 7 were for less than $100, and 4 were for less than $20. See ECF 192 at 2.

        Plaintiffs’ counsel now seek to recover nearly $800,000 in attorney’s fees,
plus expenses, based upon a claimed over 1,800 hours billed to this case over the
course of 7 years after staffing the matter with 34 legal professionals. This case
did not involve any novel legal issues; discovery was minimal; no depositions were
conducted; court proceedings were limited to telephonic status conferences; and
no evidentiary hearings or trials were held. Although the subject NITU and
disputed lands were different, counsel–the same attorneys who have and continue
to litigate similar rails-to-trails cases before this Court–recycled similar pleadings,
motions, and briefs from other cases. 57 In the end, all title issues regarding the
17 successful claims were resolved through stipulation as opposed to litigation.
Issues of liability and just compensation were, in turn, resolved by awaiting
guidance from the Federal Circuit in Caquelin II and the parties’ negotiations.

      In arguing their entitlement to the requested attorney’s fees despite the
minimal just compensation awarded to the landowners, plaintiffs cite Cloverport
Sand & Gravel Co. Inc. v. United States, 10 Cl. Ct. 121 (1986), see ECF 189 at 19,
where this Court’s predecessor awarded $9,190 in just compensation and $76,767.77

57During the pendency of this litigation, counsel litigated a number of other rails-to-trails cases in
this Court. See, e.g., Campbell v. United States, No. 13-324 (Fed. Cl. filed May 8, 2013); McCarty v.
United States, No. 14-316 (Fed. Cl. filed Apr. 18, 2014); BHL Properties, LLC v. United States, No.
15-179 (Fed. Cl. filed Feb. 26, 2015); Kelley v. United States, No. 15-924 (Fed. Cl. filed Aug. 24, 2015);
Bratcher v. United States, No. 15-986 (Fed. Cl. filed Sept. 4, 2015); Banks v. United States,
No. 16-1633 (Fed. Cl. filed Dec. 12, 2016).



                                                   34
in URA fees (i.e., $69,997.06 in attorney’s fees and $6,700.71 in expenses).
Cloverport, 10 Cl. Ct. at 127–28 (“In this Court’s judgment, this case represents
a clear example of the potential for de minimis liability awards in taking cases,
accompanied by disproportionate and substantial awards of attorneys’ fees.”). As
the United States Claims Court explained in awarding reasonable attorney’s fees
more than eight times the amount of the damages award, 95.5% percent of the
attorney’s fee awarded (i.e., $66,866.85) was for work performed during the trial
phase of the case, including a 5-day trial on damages. Id. at 124–26.

         Readily distinguishable from Cloverport, no trial took place in this case.
More starkly, plaintiff’s counsel in this case seek attorney’s fees ($794,577.50)
nearly 105 times the amount of total damages recovered by all of their clients
combined ($7,595.17). The Court’s canvass of fee-shifting cases finds no precedent
with a similar damages award to attorney’s fee award ratio particularly where,
as here, the case was not complex, discovery was minimal, there was no trial, and
title, liability, and damages issues were amicably resolved through negotiations–
protracted in large measure due to plaintiffs’ demands for excessive attorney’s fees.

       On the record presented, the Court finds an additional adjustment to the
requested hours is warranted. As noted at the outset of this section, the Court
believes this case falls into the “rare and exceptional cases” category meriting a
downward adjustment to the lodestar figure. However, given the various reductions
already taken into account, and mindful of potential “double counting” concerns,
the Court imposes an additional 20% hours-adjustment rather than further
adjusting the hourly rates awarded. See, e.g., Blum, 465 U.S. at 899–900
(adjustment to lodestar figure constituted double counting based on the same
factors used to assess reasonable hours and proffered rates).

                             Compensable Attorney’s Fees

       As captured in the table below, with the foregoing adjustments to the
proffered rates and claimed hours, the Court awards plaintiffs’ attorney’s fees in the
amount of $100,282.47 ($65,911.87 for ArentFox and $34,370.60 for Lewis Rice) as
follows:




                                         35
     Timekeeper              Requested     Adjusted         Requested       Adjusted       Adjusted
                               Rate          Rate             Hours          Hours           Fees
                                          Partner
  Albin-Riley, Debra       $670–$795/hour $500/hour            18.9         2.224908       $1,112.45
  Hearne II, Mark F.       $555–$645/hour $500/hour            158.9       21.774744      $10,887.37
   Hulme, James H.         $835–$955/hour $500/hour             78          22.36896      $11,184.48
  Largent, Meghan S.       $415–$660/hour $450/hour            626.2       110.136024     $49,561.21
  Brinton, Lindsay S.      $395–$660/hour $450/hour            89.9        11.214612       $5,046.58
   Hart, Kirsten A.          $480/hour     $400/hour            5.1          0.74358        $297.43
                                         Of Counsel
   Pafford, Abram J.       $600–$670/hour $350/hour             59.8          9.1611       $3,206.39
                                         Associate
   Davis, Stephen S.       $395–$480/hour $300/hour             49.4         7.26084       $2,178.25
  Armstrong, Michael       $395–$495/hour $300/hour             21.9         6.82344       $2,047.03
  LaMontagne, Laurel       $380–$485/hour $275/hour             18.7         6.01992       $1,655.48
  Pankow, Morgan R.        $395–$515/hour $275/hour             12.6         3.58992        $987.23
    White, Sarah L.          $250/hour     $250/hour            11.5          2.2356        $558.90
   Jefferson, Evan P.        $225/hour     $225/hour            13.7          4.4388        $998.73
McWherter, Katherine G.      $215/hour     $215/hour             1.4         0.27216         $58.51
                                           Other
  Paralegal/Specialist     $115–$380/hour $150/hour            640.2        66.752424     $10,012.86
   Project Assistant       $155–$185/hour $100/hour            28.2          4.89564       $489.56
                                                                                  Total: $100,282.47

       IV.    Expenses

               Under the URA, in addition to reasonable attorney’s fees, successful plaintiffs
       are entitled to the reimbursement of reasonable expenses incurred in the course of
       the litigation. Bratcher, 136 Fed. Cl. at 801. To recover litigation expenses,
       however, plaintiffs must demonstrate the costs incurred were “reasonable and
       necessary” in furtherance of the case and produce adequate proof to facilitate the
       Court’s review. Id. (quoting Oliveira v. United States, 827 F.2d 735, 744 (Fed. Cir.
       1987)).

              Plaintiffs request $74,007.37 in litigation expenses. The claimed expenses
       suffer from the same defects as their attorney’s fee application in that they include
       costs attributable to soliciting clients and business development, unnecessary
       travel, unsuccessful claims, and are replete with vague entries depriving the Court
       of a meaningful review. Additionally, the claimed expenses include items typically
       associated with overhead and other non-reimbursable costs; and they lack invoices
       and receipts documenting the scope of work performed and proof of actual payment.
       Plaintiffs’ expense reimbursement request–seeking nearly 10 times the amount of
       recovered damages–stands in stark contrast to the minimal success achieved.


                                                 36
       A significant portion of plaintiffs’ claimed expenses ($51,163.25) is attributed
to the purported cost of retaining Stantec Consulting Services, Inc. (Stantec) to map
properties along designated areas of the NKCR railroad corridor. These services
supposedly began in or about November 2015 and continued through in or about
November 2018. See ECF 196-3. Presumably, plaintiffs’ counsel received invoices
documenting the actual scope of services performed as well as receipts for the
amounts paid. Neither accompany plaintiffs’ reimbursement application.
Moreover, the accompanying “Narrative” in ArentFox’s billing records shows
that the claimed expense includes professional services performed in furtherance
of unsuccessful claims, including mapping the properties of the five Nebraska
plaintiffs who voluntarily dismissed their claims. 58 Accordingly, the Court must
reduce plaintiffs’ reimbursement request on this line item by at least 32% to reflect
claims associated with the 8 of 25 tracts of land that received no recovery. Rather
than disallow reimbursement entirely due to plaintiff’s failure to properly document
the alleged expense as it related to successful claims, the Court will further reduce
the claimed reimbursement by an additional 25% to account for the uncertainty
surrounding the expense likely incurred to some (unquantified and undocumented)
relevant extent.

      Plaintiffs’ claimed travel expenses ($4,208.75), see id., are unrecoverable for
several reasons. First, at least initially, the claimed travel expenses are attributed
to counsel’s business development and client solicitation trips to both Kansas and
Nebraska. Second, as addressed supra, no travel was necessary in litigating this
case as no depositions were taken and all court proceedings (i.e., status conferences)
were conducted by telephone. Plaintiffs have not met their burden to demonstrate
otherwise. Finally, some of counsel’s claimed travel expenses relate to travel
to meet with potential experts, but there was no expert discovery in this case.
Similarly, plaintiffs request reimbursement of meals ($331.98), lodging ($649.65),
and conference room rentals ($170) related to counsel’s client solicitation trips and
meetings with experts. These claimed expenses, totaling $1,151.63, are also not
recoverable.

       Plaintiffs’ request for expense reimbursement also includes $16,152.94 in
alleged costs reportedly incurred for: Westlaw ($4,320.29) and Pacer ($150.80)
research as well as unspecified copying ($6,324.85), printing ($3,543.35), and
postage ($1,813.65). See id. The prevailing and customary industry practice is that
law firms pay a flat fee or rate for research services like Westlaw, LexisNexis, and
Pacer regardless of actual use. See Bratcher, 136 Fed. Cl. at 802 (citing cases).
Plaintiffs do not contend, and nothing in the record indicates, that ArentFox is or


58The timing and descriptive language in the law firm’s billing records suggest that the mapping
performed extended beyond the eventual 25 tracts of land involved in this case. Indeed, the
narrative generally refers to the “rail-trail corridor” in four Kansas and Nebraska counties during
the time ArentFox was soliciting clients.



                                                 37
was charged for these research services per session or per search. In fact, according
to Mr. Hulme, “overhead and expenses necessary to provide the legal services to
our clients” are factored into the hourly rates established for attorneys at ArentFox.
See ECF 196-4 at ¶ 4. In the absence of any representation or evidence to the
contrary, the Court similarly finds that the claimed reimbursements for copying,
printing, and postage fall within the ambit of unrecoverable overhead included in
plaintiffs’ claimed attorney hourly rates. Otay Mesa Prop., 124 Fed. Cl. 141, 148
(2015) (“Generally, costs associated with administrative services ‘are more
appropriately charged to overhead’ and should therefore be included within an
attorney’s hourly rate.”). Counsel’s failure to attribute these generic expenses to a
specific successful claim or litigative purpose underscores the Court’s decision to
deem them non-compensable.

       Plaintiffs also seek reimbursement of the following costs in the aggregate
amount of $964.80 reportedly incurred in the course of this litigation: court filing
fees and fees to obtain copies of transcripts or deeds ($659.80); and fees for
deed searches and retrievals ($305.00). Although the claimed expenses similarly
lack documentary proof in the form of invoices or receipts, and the deed research
is not directly linked to specific (successful) claims, the Court finds these nominal
expenses are reasonably related to the litigation of this case and, as such, they are
compensable.

        As captured in the table below, with the foregoing deductions, the Court
awards plaintiffs reasonable litigation expenses in the amount of $27,424.06
(i.e., $27,164.26 for ArentFox and $259.80 for Lewis Rice):

                         Deduction                                     Amount
  Overhead/General Legal Services Expenses                             ($16,152.94)
  Unnecessary Travel                                                    ($4,208.75)
  Meals, Lodging, Conference Rentals for Client Solicitation            ($1,151.63)
  Mapping Expenses—Unsuccessful Claims                                 ($16,372.24)
  Mapping Expenses—Uncertainty re: Scope of Work                        ($8,697.75)
                                            Total Deductions           ($46,583.31)
                                 Total Adjusted Expenses                $27,424.06


                                   CONCLUSION

      For the foregoing reasons, plaintiffs’ motion for attorney’s fees and expenses
is GRANTED–IN–PART and DENIED–IN–PART. Specifically, plaintiffs are
awarded attorney’s fees in the aggregate amount of $100,282.47. and litigation
expenses in the total amount of $27,424.06. Accordingly,




                                          38
(1) The Clerk is directed to UNCONSOLIDATE Dawson v. United States,
    No. 15-1268 (Fed. Cl.), from Arnold v. United States, No. 15-1252 (Fed. Cl.).

(2) Plaintiffs’ motion for attorney’s fees and expenses (No. 15-1268L, ECF 196)
    is GRANTED–IN–PART and DENIED–IN–PART. Plaintiffs are awarded
    attorney’s fees in the aggregate amount of $100,282.47 and litigation expenses
    in the total amount of $27,424.06.

(3) Once unconsolidated, the Clerk is directed to enter JUDGMENT accordingly
    in Dawson v. United States, No. 15-1268 (Fed. Cl.).

      It is so ORDERED.


                                                     __________________
                                                     Armando O. Bonilla




                                          39